137 U.S. 436 (1890)
TEXAS LAND AND CATTLE COMPANY
v.
SCOTT.
No. 1471.
Supreme Court of United States.
Submitted November 3, 1890.
Decided November 10, 1890.
ERROR TO THE CIRCUIT COURT OF THE UNITED STATES FOR THE WESTERN DISTRICT OF TEXAS.
Mr. A.W. Houston for the motion.
PER CURIAM.
Motion papers should contain in themselves so much of the record as to enable the court to act understandingly, and these are deficient in that regard. We have, however, examined the record, and the writ of error is dismissed upon the authority of Richmond & Danville Railroad v. Thouron et al., 134 U.S. 45.